DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 11/20/2021. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The rejections under 35 USC 112 (b) have been withdrawn in response to the amendments filed by applicant on 8/12/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Os et al (Publication number: US 2016/0212488) in view of Aono (Publication number: US 2012/0274574) in view of ORR et al (Publication number: US 2017/0068670).

Consider Claim 1, Os et al show a display device (see figure 1), comprising: 
(a) A microphone; and a display configured to display a screen including a plurality of layers (see figures 6B and 7A; paragraph 79); (The display 112 shows multiple layers of display representing different UI’s).
(b) A memory configured to store a plurality of application programs (see figure 2); (see memory 250 and applications 262).
(c) At least one processor configured to display an image on a first layer among the plurality of layers (figure 2; see processor 204) configured to display a first user interface (UI) for interacting with a user on a first layer among the plurality of layers, to display a second UI for displaying information obtained by performing the interaction on a second layer among the plurality of layers in a state in which the second layer overlaps the first layer (see figures 6B and 7A; paragraphs 108 and 109); (Video 480 can be replaced with video 726. In one example, video 726 can be expanded to overtake or cover video 480 as shown by interface expansion transition 724 in FIG. 7A. The result of the transition can include expanded media interface 728 of FIG. 7B. As with other interfaces, the size of expanded media interface 728 can be sufficient to provide the user with the desired information; here, that can include expanding to fill display 112).
(See figure 10; paragraphs 119 and 120); (At block 1002, speech input can be received from a user. For example, speech input can be received at user device 102 or remote control 106 of system 100. In some examples, the speech input can be transmitted to and received by server system 110 and/or television set-top box 104. In response to a user initiating receipt of speech input, various notifications can be displayed on a display).
However, Os et al do not specifically show displaying an image at least partly overlapping with the first UI and the second UI on a third layer among the plurality of layers.
In related art, Aono shows displaying an image at least partly overlapping with the first UI and the second UI on a third layer among the plurality of layers (figures 3 and 4; paragraphs 58 and 59); (The display mode control unit 16 superimposes one layer on another so that the lower layer is visible through the upper layer by changing the transparency of the display screen of the upper layer. As per applicant’s definition in the claim that “overlapping with the first UI and the second UI on a third layer,” the superimposition in Aono is read as the third layer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Aono into the teaching of Os et al in order to enable multiple functions without imposing cumbersome operations on the user (See Aono; paragraph 18).
However, Os and Aono do not specifically show that the when a first user input is received from the user while performing the interaction through the microphone includes information insufficient to perform a specified function, the at least one processor is configured to display the a third UI for feedback related to the first user input on a fourth layer among the plurality of layers; and wherein the fourth layer overlaps the first layer to display the image on the first layer with specified transparency, wherein the third layer overlaps the first layer. 
In related art, ORR et al show that the when a first user input is received from the user while performing the interaction through the microphone includes information insufficient to perform a specified function, the at least one processor is configured to display the a third UI for feedback related to the first user input on a fourth layer among the plurality of layers; and wherein the fourth layer overlaps the first layer to display the image on the first layer with specified transparency, wherein the third layer overlaps the first layer (See figures 5A-5D, 6A and 6B;paragraphs 96 and 97); (The primary media search query can be a structured search based on one or more parameter values defined in the previously received media search request. In these examples, each media item of primary set of media items 604 can include one or more parameter values that match the one or more parameter values defined in the previously received media search request). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Orr into the teaching of Os and Aono in order to simplify the user’s browsing experience (See Orr; paragraphs 5 and 6).
(see figure 10), the method comprising: 
(a) Displaying an image on a first layer among a plurality of layers included in a screen displayed on a display; displaying a first UI for interacting with a user on a first layer among a plurality of layers included in a screen displayed on a display in a state in which the second layer overlaps the first layer (see figures 6B and 7A; paragraph 79); (The display 112 shows multiple layers of display representing different UI’s).
(b) Receiving a first user input through a microphone; and displaying a result corresponding to the first user input, on a second UI for displaying information obtained by performing the interaction on a second layer among the plurality of layers or on a third layer (See figure 10; paragraphs 119 and 120); (At block 1002, speech input can be received from a user. For example, speech input can be received at user device 102 or remote control 106 of system 100. In some examples, the speech input can be transmitted to and received by server system 110 and/or television set-top box 104. In response to a user initiating receipt of speech input, various notifications can be displayed on a display).
However, Os et al do not specifically show an image on the third layer at least partly overlapping with the first UI and the second UI is displayed. 
In related art, Aono shows an image on the third layer at least partly overlapping with the first UI and the second UI is displayed (figures 3 and 4; paragraphs 58 and 59); (The display mode control unit 16 superimposes one layer on another so that the lower layer is visible through the upper layer by changing the transparency of the display screen of the upper layer. As per applicant’s definition in the claim that “overlapping with the first UI and the second UI on a third layer,” the superimposition in Aono is read as the third layer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Aono into the teaching of Os et al in order to enable multiple functions without imposing cumbersome operations on the user (See Aono; paragraph 18).
However, Os and Aono do not specifically show that the when a first user input is received from the user while performing the interaction through the microphone includes information insufficient to perform a specified function, the at least one processor is configured to display the a third UI for feedback related to the first user input on a fourth layer among the plurality of layers; and wherein the fourth layer overlaps the first layer to display the image on the first layer with specified transparency, wherein the third layer overlaps the first layer. 
In related art, ORR et al show that the when a first user input is received from the user while performing the interaction through the microphone includes information insufficient to perform a specified function, the at least one processor is configured to display the a third UI for feedback related to the first user input on a fourth layer among the plurality of layers; and wherein the fourth layer overlaps the first layer to display the image on the first layer with specified transparency, wherein the third layer overlaps the first layer (See figures 5A-5D, 6A and 6B;paragraphs 96 and 97); (The primary media search query can be a structured search based on one or more parameter values defined in the previously received media search request. In these examples, each media item of primary set of media items 604 can include one or more parameter values that match the one or more parameter values defined in the previously received media search request). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Orr into the teaching of Os and Aono in order to simplify the user’s browsing experience (See Orr; paragraphs 5 and 6).

Consider Claim 2, Os et al show that the processor is configured to: receive a first user input through the microphone; and display a result corresponding to the first user input on at least one of the second UI and the third layer (See figure 10; paragraphs 119 and 120); (At block 1002, speech input can be received from a user. For example, speech input can be received at user device 102 or remote control 106 of system 100. In some examples, the speech input can be transmitted to and received by server system 110 and/or television set-top box 104. In response to a user initiating receipt of speech input, various notifications can be displayed on a display).

Consider Claim 3, Os et al show that the processor is configured to: display a fourth layer on a third UI for displaying a feedback on the first user input; receive a second user input associated with the feedback through the microphone; and display a result corresponding to the second user input on at least one of the second UI and the third layer (see figure 12; paragraphs 126 and 127); (Interface 1254 can include assistant greeting 1256 prompting the user to make a request. Subsequently-received user speech can then be transcribed, such as transcribed user speech 1258, showing the back and forth conversation. The feedback is read as the transcription of user speech 1258).

Consider Claims 4 and 5, Os et al shows that the feedback includes at least one object capable of being selected depending on a user input, and wherein the second user input is an input to select one of the at least one object, wherein the processor is configured to: selectively display one of the second UI and the third UI on the display 
(See paragraphs 136 and 137); (A user can also be identified based on passwords, passcodes, menu selection, or the like. Speech input received from the user can then be interpreted based on personal data of the identified user. For example, user intent of speech input can be determined based on previous requests from the user).

Consider Claims 6 and 13, Os et al shows a speaker, wherein the processor is configured to: output the feedback through the speaker (See paragraphs 137 and 138).

Consider Claims 7 and 14, Os et al shows that the first UI includes an indicator for displaying a state of the display device, and wherein the processor is configured to: when receiving a user input, display the indicator in a first state; and when displaying a result corresponding to the user input on the second UI and the third layer, display the indicator in a second state (see figures 6B and 7A; paragraphs 108 and 109); (Video 480 can be replaced with video 726. In one example, video 726 can be expanded to overtake or cover video 480 as shown by interface expansion transition 724 in FIG. 7A. The result of the transition can include expanded media interface 728 of FIG. 7B. As with other interfaces, the size of expanded media interface 728 can be sufficient to provide the user with the desired information; here, that can include expanding to fill display 112. The applicant does not specify what constitutes the different states being displayed. Therefore, the indicator is read as video 726 being expanded).

Consider Claims 8 and 15, Os et al shows that the processor is configured to: execute at least one application program among the plurality of application programs based on the result of performing the interaction; display information calculated using the executed application program on the second UI; or display a fourth UI of the executed application program on the third layer (see figure 12; paragraphs 126 and 127); (Interface 1254 can include assistant greeting 1256 prompting the user to make a request. Subsequently-received user speech can then be transcribed, such as transcribed user speech 1258, showing the back and forth conversation. The feedback is read as the transcription of user speech 1258).

Consider Claim 9, Os et al show that the processor is configured to: perform the interaction through an external server processing a user utterance (see figure 1; paragraph 57).

(see figure 12; paragraphs 126 and 127); (Interface 1254 can include assistant greeting 1256 prompting the user to make a request. Subsequently-received user speech can then be transcribed, such as transcribed user speech 1258, showing the back and forth conversation. The feedback is read as the transcription of user speech 1258).

Consider Claim 12, Os et al show that the feedback includes at least one object capable of being selected depending on a user input, and wherein the second user input is an input to select one of the at least one object (See paragraphs 136 and 137); (A user can also be identified based on passwords, passcodes, menu selection, or the like. Speech input received from the user can then be interpreted based on personal data of the identified user. For example, user intent of speech input can be determined based on previous requests from the user).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/20/2021